     Case 4:20-cv-00006-BMM-JTJ Document 23 Filed 01/21/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,          CV 20-06-GF-BMM-JTJ

          vs.

 WILLIAM J. LANIER, STACY L.        ORDER
 STEINMETZ, NEIGHBORHOOD
 HOUSING SERVICES, INC.,
 COLLECTION BUREAU SERVICES,
 INC., and HILL COUNTY, a political
 subdivision of the State of
 Montana,

                      Defendants.


     Before the Court is Plaintiff United States of America’s third status

report and motion to stay. The United States indicates in its third status

report that it has not moved for entry of default against any defendant due

to current U.S. Department of Agriculture (USDA) policy suspending

foreclosure actions during the COVID-19 pandemic. USDA first instituted

a moratorium on foreclosures of Single Family Housing Direct Loans on

March 19, 2020 and, as of December 28, 2020 has extended the

moratorium to February 28, 2021. The United States therefore moves to

stay this matter pending expiration of the moratorium.
                                      1
     Case 4:20-cv-00006-BMM-JTJ Document 23 Filed 01/21/21 Page 2 of 3



      “[A] district court has discretion to stay proceedings in its own court

when appropriate.” Am. Reliable Ins. Co. v. Lockard, CV 17-04-M-DLC,

2018 WL 9618463, at *1 (D. Mont. Feb. 14, 2018) (citing Dependable Hwy.

Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007);

Landis v. North American Co., 299 U.S. 248, 254 (1936)). “A party

seeking a stay must make out a clear case of hardship or inequity in being

required to go forward, if there is even a fair possibility that the stay for

which he prays will work damage to someone else.” Id. at *2 (citing

Landis, 299 U.S. at 255). “[S]tays should not be indefinite in nature . . . .”

Id. (citing Dependable Hwy. Exp., Inc., 498 F.3d at 1066).

      The Court finds that good cause exists to stay this matter for a

defined period in light of the COVID-19 pandemic, the uncertain personal

financial circumstances many individuals face as a result, and USDA’s

policy decision to halt foreclosure proceedings as the pandemic continues

to develop. Accordingly,

      IT IS ORDERED that this matter is hereby STAYED until February

28, 2021. On or before March 8, 2021, and assuming the defendants do

not respond to the Complaint in the interim, the United States shall either:

(1) seek entry of default pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure, or (2) file a report apprising the Court of the status of Single




                                        2
    Case 4:20-cv-00006-BMM-JTJ Document 23 Filed 01/21/21 Page 3 of 3



Family Housing Direct Loan foreclosure proceedings and the USDA

moratorium.


     DATED this 21st day of January, 2021.




                                    3
